EXHIBIT 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made and entered into as of
_________________, 201__, by and between R F Industries Ltd., a Nevada
corporation (the “Company”) and ____________________ (the “Indemnitee”).

 

RECITALS

 

WHEREAS, the Company values the Indemnitee’s service to the Company as a
director and/or officer and desires that the Indemnitee continue to serve the
Company in such capacity;

 

WHEREAS, the Indemnitee does not regard the protection available under the
organizational documents of the Company and any insurance policies maintained by
the Company as adequate in the present circumstances, and the Indemnitee may not
be willing to continue to serve in his or her capacity as a director and/or
officer of the Company without the additional protections set forth in this
Agreement;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, on the basis of the foregoing, it is reasonable, prudent and necessary for
the Company to obligate itself contractually to indemnify, and to advance
expenses on behalf of, the Indemnitee on the terms described in this Agreement
so that the Indemnitee will serve or continue to serve the Company free from
undue concern that he or she will not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Amended and
Restated Certificate of Incorporation (as amended from time to time, the
“Certificate of Incorporation”) and Amended and Restated Bylaws (as amended from
time to time, the “Bylaws”) of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor nor to diminish or
abrogate any rights of the Indemnitee thereunder;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and intending to be legally bound, the parties to this Agreement
agree as follows:

 

AGREEMENT

 

1.                  Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

(a)               “Corporate Status” describes the status of an individual who
is or was at any time (including, without limitation, any time prior to the date
of this Agreement) a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, limited
liability company, trust or other enterprise or entity that such individual is
or was serving at the express written request of the Company.

 



   

 

 

(b)               “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by the Indemnitee.

 

(c)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(d)               “Expenses” means all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by the Indemnitee or the
amount of judgments or fines against the Indemnitee.

 

(e)               “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (1) the Company
or the Indemnitee in any matter material to either such party or (2) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(f)                “Person” means any individual, corporation, partnership,
joint venture, limited liability company, trust or other enterprise or entity.

 

(g)               “Proceeding” means any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding (including one pending on or before the date of this
Agreement but excluding one initiated by the Indemnitee pursuant to Section 7 of
this Agreement to enforce his or her rights under this Agreement), whether
brought by or in the right of the Company or otherwise and whether civil,
criminal, administrative or investigative, in which the Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that the
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or her or of any inaction on his or her part while acting as
an officer or director of the Company, or by reason of the fact that he or she
is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, limited
liability company, trust or other enterprise or entity, in each case whether or
not he or she is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.

 



 2 

 

 

2.                  Indemnification of the Indemnitee. Subject to the terms of
this Agreement, if, by reason of the Indemnitee’s Corporate Status, the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding, the Company agrees to hold harmless and indemnify the Indemnitee to
the fullest extent permitted by applicable law (as such law may be amended from
time to time to increase the scope of such permitted indemnification) against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or her, or on his or her behalf, in
connection with such Proceeding or any claim, issue or matter therein. In
furtherance of the foregoing indemnification, and without limiting the
generality of the preceding sentence:

 

(a)               The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(a) if, by reason of his or her
Corporate Status, the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding other than a Proceeding by or in the right of the
Company. Pursuant to this Section 2(a), the Indemnitee shall be indemnified
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or her, or on his or her behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful.

 

(b)               The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(b) if, by reason of his or her
Corporate Status, the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 2(b), the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. However, if applicable law so
provides and notwithstanding any provision in this Section 2 or elsewhere in
this Agreement to the contrary, no indemnification against such Expenses (or
against any judgments, penalties, fines and amounts paid in settlement) shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that a court of competent jurisdiction shall determine that such
indemnification may and should be made.

 

(c)               Notwithstanding any other provision of this Agreement to the
contrary, to the extent that the Indemnitee is, by reason of his or her
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, he or she shall be indemnified to the maximum extent permitted
by law, as such may be amended from time to time to increase the scope of such
permitted indemnification, against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith. If the Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 2(c) and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 



 3 

 

 

(d)               Notwithstanding the foregoing, the Company shall not be
obligated to make any payment to the Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6
and 7 of this Agreement) to be unlawful.

 

3.                  Contribution.

 

(a)               Whether or not the indemnification provided in Section 2 of
this Agreement is available, in respect of any Proceeding in which the Company
is jointly liable with the Indemnitee (or would be if joined in such
Proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such Proceeding without requiring the Indemnitee
to contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against the Indemnitee. The Company shall not
enter into any settlement of any Proceeding in which the Company is jointly
liable with the Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against the Indemnitee.

 

(b)               Without diminishing the obligations of the Company set forth
in Section 3(a), if, for any reason, the Indemnitee shall elect or be required
to pay all or any portion of any judgment or settlement in any Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in such Proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by the Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company,
other than the Indemnitee, who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such Proceeding), on the one hand, and the Indemnitee, on
the other hand, in connection with the events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of the Company and all officers, directors or employees of the Company,
other than the Indemnitee, who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.

 



 4 

 

 

(c)               The Company agrees to fully indemnify and hold the Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than the Indemnitee, who may be
jointly liable with the Indemnitee.

 

(d)               If the indemnification required to be paid by the Company
pursuant to this Agreement is unavailable to the Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying the Indemnitee to the extent
required by this Agreement, shall contribute to the amount incurred by the
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (1) the relative benefits received by the Company
and the Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding and/or (2) the relative fault of the Company (and its
directors, officers, employees and agents) and the Indemnitee in connection with
such event(s) and/or transaction(s).

 

4.                  Indemnification for Expenses of a Witness. Notwithstanding
any provision of this Agreement to the contrary, to the extent that the
Indemnitee is, by reason of his or her Corporate Status, a witness, or is made
(or asked to) respond to discovery requests, in any Proceeding to which the
Indemnitee is not a party, he or she shall be indemnified against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection with such Proceeding.

 

5.                  Advancement of Expenses. Notwithstanding any provision of
this Agreement to the contrary, but subject to Section 9, the Company shall
advance all Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding by reason of the Indemnitee’s Corporate Status within thirty
days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee (but may omit
such information as necessary to avoid having the Indemnitee waive any privilege
with respect to legal work under applicable law) and shall include or be
preceded or accompanied by a written undertaking by or on behalf of the
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
by a court of competent jurisdiction (with the burden of proof on the Company)
that the Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and undertakings to repay pursuant to this Section 5 shall be unsecured
and shall not bear interest.

 

6.                  Procedures and Presumptions for Determining Entitlement to
Indemnification. The following procedures and presumptions shall apply in the
event of any question as to whether the Indemnitee is entitled to
indemnification under this Agreement:

 

(a)               To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Indemnitee has requested indemnification. Notwithstanding the
foregoing, any failure of the Indemnitee to provide such a request to the
Company, or to provide such a request in a timely fashion, shall not relieve the
Company of any liability that it may have to the Indemnitee unless, and to the
extent that, such failure actually and materially prejudices the interests of
the Company.

 



 5 

 

 

(b)               Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 6(a), a determination with respect to
the Indemnitee’s entitlement to indemnification shall be made in the specific
case by one of the following four methods, which shall be at the election of the
Board: (1) by a majority vote of the Disinterested Directors, even though less
than a quorum; (2) by a committee of those Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum;
(3) if there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee; or (4) if so directed by the Board
and with the consent of the Indemnitee, by the stockholders of the Company.

 

(c)               If the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(b), Independent Counsel
shall be selected as provided in this Section 6(c). Independent Counsel shall be
selected by the Board, and the Board shall notify the Indemnitee of the name of
such Independent Counsel. The Indemnitee may, within ten days after such written
notice of selection shall have been given, deliver to the Company a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that Independent Counsel so selected does not meet
the requirements of Independent Counsel, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the Person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, Independent Counsel selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit. The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b), and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Indemnitee in cooperating with the Independent
Counsel or the Company with respect to a determination of entitlement to
indemnification (and irrespective of the ultimate determination on such
entitlement) shall be borne by the Company.

 

(d)               In making a determination with respect to the Indemnitee’s
entitlement to indemnification under this Agreement, the Person or Persons
making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or independent legal counsel) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.

 



 6 

 

 

(e)               It shall be presumed that the Indemnitee has acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.

 

(f)                If the Person or Persons empowered or selected under this
Section 6 to determine whether the Indemnitee is entitled to indemnification
shall not have made a determination within sixty days after receipt by the
Company of the request for indemnification, the requisite determination of
entitlement to indemnification shall be deemed to have been made and the
Indemnitee shall be entitled to such indemnification absent (1) a misstatement
by the Indemnitee of a material fact, or an omission of a material fact
necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification or (2) a prohibition of such
indemnification under applicable law. However, such sixty-day period may be
extended for a reasonable time, not to exceed an additional thirty days, if the
Person or Persons making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 6(f) shall not apply if
the determination of entitlement to indemnification is to be made by the
Company’s stockholders pursuant to Section 6(b) and if (A) within fifteen days
after receipt by the Company of the request for such determination, the Board
resolves to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five days
after such receipt and such determination is made thereat or (B) a special
meeting of stockholders is called within fifteen days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty days after having been so called and such determination is made at
such meeting.

 

(g)               The Indemnitee shall cooperate with the Person or Persons
making the determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to such determination. Any Independent
Counsel, member of the Board or stockholder of the Company shall act reasonably
and in good faith in making a determination regarding the Indemnitee’s
entitlement to indemnification under this Agreement. Any costs or expenses
(including attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification), and the Company hereby indemnifies and agrees
to hold the Indemnitee harmless from such costs and expenses.

 



 7 

 

 

(h)               The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any Proceeding to which the Indemnitee is a party is resolved in any manner
other than by adverse judgment against the Indemnitee (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

 

(i)                 The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in good faith and in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that the Indemnitee had reasonable cause to believe that
his or her conduct was unlawful.

 

(j)                 For purposes of any determination of “good faith” or “best
interests of the Company”, Indemnitee shall be deemed to have acted in good
faith and/or in the best interests of the Company, as applicable, if
Indemnitee’s action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
Company, or on the advice of legal counsel for the Company or Board or any
counsel selected by any committee of the Board or on information or records
given or reports made to the Company by the Company’s accountants, an
independent certified public accountant or by an appraiser, investment banker,
compensation consultant, or other expert selected with reasonable care by the
Company or the Board or any committee thereof. The provisions of this section
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct.

 

7.                  Remedies of the Indemnitee.

 

(a)               In the event that (1) a determination is made pursuant to
Section 6 of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement, (2) advancement of Expenses is not timely
made pursuant to Section 5 of this Agreement, (3) no determination of
entitlement to indemnification is made pursuant to Section 6 of this Agreement
within ninety days after the later of receipt by the Company of the request for
indemnification (as such deadline may be extended pursuant to Section 6(f) upon
a determination to be made by the stockholders of the Company) and the final
disposition of the Proceeding for which indemnification is sought, (4) payment
of indemnification is not made as required by Section 4 or Section 2(c) or the
last sentence of Section 6(c) of this Agreement within ten days after receipt by
the Company of a written request therefor, or (5) payment of indemnification is
not made within ten days after a determination has been made that the Indemnitee
is entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Agreement, the Indemnitee shall be entitled to an
adjudication in any court of competent jurisdiction of the Indemnitee’s
entitlement to such indemnification. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication.

 



 8 

 

 

(b)               In the event that a determination shall have been made
pursuant to Section 6 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and the
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6.

 

(c)               If a determination shall have been made pursuant to Section 6
of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7 absent (1) a misstatement by the Indemnitee
of a material fact or an omission of a material fact necessary to make the
Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification or (2) a prohibition of such indemnification
under applicable law.

 

(d)               In the event that the Indemnitee, pursuant to this Section 7,
seeks a judicial adjudication of his or her rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall, to
the fullest extent permitted by law, pay on his or her behalf, in advance of
such final adjudication, and shall indemnify the Indemnitee against, any and all
expenses (including attorneys’ fees and any and all other costs that would
qualify as Expenses, as defined herein, if the proceeding contemplated by this
paragraph or the next paragraph were a “Proceeding,” as defined herein,
hereinafter, “Enforcement Expenses”)) actually and reasonably incurred by him or
her in such judicial adjudication, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery.

 

(e)               The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all of the provisions
of this Agreement. The Company shall indemnify the Indemnitee against any and
all Enforcement Expenses and, if requested by the Indemnitee, shall (within ten
days after receipt by the Company of a written request therefor) advance, to the
extent not prohibited by law, such Enforcement Expenses to the Indemnitee, which
are incurred by the Indemnitee in connection with any action brought by the
Indemnitee for indemnification or advance of Enforcement Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Enforcement Expenses or insurance recovery, as the case may be.

 

(f)                Notwithstanding any provision of this Agreement to the
contrary, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

 



 9 

 

 

8.                  Non-Exclusivity and Survival of Rights.

 

(a)               The rights of indemnification as provided by this Agreement
shall not be deemed exclusive of any other rights to which the Indemnitee may at
any time be entitled under applicable law, the Certificate of Incorporation and
Bylaws of the Company, any other agreement with the Company, a vote of the
Company’s stockholders, a resolution of the Board or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision of this Agreement
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any action taken or omitted by the Indemnitee in his or her Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in any applicable law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Company’s
Certificate of Incorporation and Bylaws and this Agreement, it is the intent of
the parties to this Agreement that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)               To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any director, officer, employee, agent or
fiduciary under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms of this Agreement, the Company has
directors’ and officers’ liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all commercially reasonable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

 

(c)               In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(d)               Except as provided in Section 8(c), the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that the Indemnitee has otherwise
actually received payment of such amounts under any insurance policy, contract,
other agreement or otherwise.

 

(e)               Except as provided in Section 8(c), the Company’s obligation
to indemnify or advance Expenses hereunder to the Indemnitee who is or was
serving at the request of the Company as a director, officer, employee or agent
of any enterprise or entity other than the Company shall be reduced by any
amount the Indemnitee has actually received as indemnification or advancement of
Expenses from such other enterprise or entity.

 



 10 

 

 

9.                  Exception to the Right of Indemnification. Notwithstanding
any provision of this Agreement to the contrary, the Company shall not be
obligated under this Agreement to provide any indemnification (and, in the case
of Section 9(c), the Company shall not be obligated under this Agreement to
advance expenses) in connection with any claim made by or against the
Indemnitee: (a) for which payment has actually been made to or on behalf of the
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; (b) for an accounting of profits made from the purchase and
sale (or sale and purchase) by the Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law; or (c) in connection with any Proceeding (or
any part of any Proceeding), other than a Proceeding under Section 7 of this
Agreement to enforce his or her right to indemnification under this Agreement,
initiated by the Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by the Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (A) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (B) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

10.              Duration of Agreement. All agreements and obligations of the
Company contained in this Agreement shall continue until the date that is six
years after the date upon which the Indemnitee’s Corporate Status terminates and
shall continue thereafter so long as the Indemnitee shall be subject to any
Proceeding (or any proceeding commenced under Section 7) by reason of his
Corporate Status, whether or not he or she is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties to
this Agreement and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 

11.              Security. To the extent requested by the Indemnitee and
approved by the Board in its sole discretion, the Company may at any time and
from time to time provide security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to the Indemnitee, may not
be revoked or released without the prior written consent of the Indemnitee.

 

12.              Enforcement. The Company expressly confirms and agrees that it
has entered into this Agreement and assumes the obligations imposed on it by
this Agreement in order to induce the Indemnitee to serve as an officer and/or
director of the Company, and the Company acknowledges that the Indemnitee is
relying upon this Agreement in serving as an officer and/or director of the
Company. The Company shall not seek from a court, or agree to, a “bar order”
that would have the effect of prohibiting or limiting the Indemnitee’s rights to
receive advancement of Expenses under this Agreement.

 



 11 

 

 

13.              Severability. The invalidity or unenforceability of any
provision of this Agreement shall in no way affect the validity or
enforceability of any other provision. In the event any provision of this
Agreement conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.

 

14.              Modification and Waiver. No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by both of the parties to this Agreement. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

15.              Notice by the Indemnitee. The Indemnitee agrees to promptly
notify the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company.

 

16.              Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified; (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (c) five
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All notices and other communications shall be
sent:

 

(a)               To the Indemnitee at the address set forth below the
Indemnitee’s signature on this Agreement.

 

(b)               To the Company at:

 

                    R F Industries Ltd.

                    7610 Miramar Road

                    San Diego, California 92126

                    Attention: Board of Directors

 

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

 



 12 

 

 

17.              Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

18.              Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. The Company and the Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Clark County Nevada
District Court (the “Nevada Court”), and not in any other state or federal court
in the United States of America or any court in any other country, (ii) consent
to submit to the exclusive jurisdiction of the Nevada Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at the address set forth in, or determined by
reference in, this Agreement of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Nevada,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Nevada Court and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Nevada Court has been brought
in an improper or inconvenient forum.

 

19.              Entire Agreement. This Agreement (and the Certificate of
Incorporation and Bylaws) constitutes the entire agreement between the parties
to this Agreement with respect to the subject matter this Agreement and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter of this Agreement.

 

20.              Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by e-mail signature in PDF format or facsimile signature
(or other similar electronic means) and in two counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, the Company and the Indemnitee have executed and delivered
this Agreement as of the date first written above.

 

  R F INDUSTRIES LTD.       By:
                                                                                                       
      Print
Name:                                                                                          
     
Title:                                                                                                     
             
                                                                                                               
  Signature of the Indemnitee       Print
Name:                                                                                          
     
Address:                                                                                               
 
                                                                                                             
 
                                                                                                             
   

 



 14 

